{¶ 72} I respectfully dissent from the majority opinion.
 {¶ 73} The majority's decision to reverse the trial court is based upon its finding appellee was not disabled under R.C. 4112.01(A)(13).  In so doing, I believe the majority has gone outside the assigned errors.
 {¶ 74} Upon my review of the briefs, it does not appear to be disputed appellee was disabled.  The dispute is whether she is a qualified person with a disability capable of performing the essential functions of a Quality Shipping Processor with reasonable accommodations.  Because the majority bases its decision on an issue not raised by appellant, I dissent.